Title: To John Adams from Andrew Dunlap, 9 January 1815
From: Dunlap, Andrew
To: Adams, John


Honble. John AdamsSirBoston January 9th 1815Mr Matthew Carey of Philadelphia has written me, that he has forwarded to you, part of the Signatures of the Second Edition of the “Olive Branch” for perusal, after which, to be handed to me, for the purpose of Striking of an Edition of 1250 Copies in Boston. I am very desirous to Commence the publication of this Valuable work, with the least possible delay. I therefore take the liberty to request you will be So oblidging, as to send me per bearer such of the Signatures as you have read, so as I may have the printing of it commenced immediately. Your Son Mr Thos. B Adams, whome I saw in Boston on Saturday, informed me he Supposed I might Send this day to you for such part of the work as you might think proper to forward.I herewith take the liberty to inclose you a Proposal issued at the Yankee office, which if agreeable, you will be So good as to patronize with your name. I shall esteem it a Particular favour conferred on Mr Carey, the Author of the “Olive Branch” as it will serve to Stimulate others to aid in the circulation of a very useful Political Publication at this important juncture.I have the honor to be with /  sentiments of great Veneration /  and respect / Your obt. ServantAndrew: Dunlap